Citation Nr: 1118309	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-18 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the appellant is entitled to Dependency and Indemnity Compensation (DIC) benefits as the widow of a former service member with a discharge under conditions other than honorable.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The appellant seeks entitlement to DIC benefits as a surviving spouse of a former service member who served from December 1967 to November 1970 and received a discharge under conditions other than honorable.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the appellant's DIC claim because the Veteran's discharge was under conditions other than honorable and he was barred from VA benefits, except for medical care, thus precluding her eligibility for VA benefits as a surviving spouse.  The appellant requested a Board hearing on her VA-Form 9 but subsequently withdrew this request in June 2009.


FINDINGS OF FACT

1.  The former service member at issue in this decision entered active military service in December 1967 and received a discharge Under Other Than Honorable Conditions in November 1970.

2.  During his period of active service, the former service member had 10 months lost time out of 25 months of his enlistment, 4 Article 15s for being Absent Without Leave (AWOL) and Missing Movement, and 1 summary court-martial for violation of Article 91 (insubordinate conduct toward warrant officer, noncommissioned officer, or petty officer) and Article 128 (assault) under the Uniform Code of Military Justice (UCMJ).  

3.  A Department of Defense (DOD) Review Program (Special) subsequently upgraded the discharge in May 1977 to Under Honorable Conditions.  However, a US Army Discharge Review Board did not affirm the upgrade discharge, finding no basis to determine that the applicant's discharge was improper or unequitable under the Uniform Standards.

4. There were no compelling circumstances to warrant the former service member's behavior.

5.  The former service member was not insane at the time that he went AWOL or committed the other willful misconduct offenses which collectively resulted in his Under Other Than Honorable Conditions discharge.


CONCLUSION OF LAW

The character of the former service member's discharge is considered a bar to the receipt of VA benefits including DIC benefits for a surviving spouse. 38 U.S.C.A. §§ 101(2), 5303 (West 2002 & Supp. 2010); 38 C.F.R. § 3.12 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the present case, the RO did not provide the appellant with notification of the VCAA, including the evidence necessary to substantiate her claim, and the division of responsibilities between VA and the appellant in procuring the evidence relevant to her claim in accordance with 38 U.S.C.A. § 5103(a).  The RO also did not advise the appellant regarding the assignment of effective dates.

Nevertheless, the absence of such notice does not harm the appellant because there are no facts in dispute, and her claim must be denied as a matter of law. 38 C.F.R. § 3.159 (d); see Smith v. Gober, 14 Vet. App. 227 (2002) (providing that the VCAA has no effect on an appeal limited to interpretation of law).  Furthermore, the RO clearly explained to the appellant the reasons and bases for the denial of her claim in the February 2009 decision and the April 2009 SOC.  

The appellant is not entitled to VA DIC benefits as a matter of law.  Thus, in light of the foregoing, the Board will proceed with appellate review.



II.  Legal criteria

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable. 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2010).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits. 38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).

If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  A discharge under honorable conditions is binding on VA as to character of discharge.38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(a).

Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  See 38 C.F.R. § 3.13(b).

A discharge or release from service under one of the conditions specified in this section is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense, causing such discharge or release or unless otherwise specifically provided (38 U.S.C. 5303(b)).  38 C.F.R. § 3.12(b).

There are two types of character of discharge bars to establishing eligibility for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and regulatory bars listed in 38 C.F.R. § 3.12(d).  A regulatory bar is applicable in this case, as discussed below.

Under 38 C.F.R. § 3.12(d), a discharge or release because of one of the offenses specified in this paragraph is considered to have been issued under dishonorable conditions. (1) Acceptance of an undesirable discharge to escape trial by general court-martial. (2) Mutiny or spying. (3) An offense involving moral turpitude.  This includes, generally, conviction of a felony. (4) Willful and persistent misconduct.  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious. (5) Homosexual acts involving aggravating circumstances or other factors affecting performance of duty.

An honorable discharge or discharge under honorable conditions issued through a board for correction of records established under authority 10 U.S.C. 1552 is final and conclusive on the Department of Veterans Affairs.  The action of the board sets aside any prior bar to benefits imposed under paragraph (c) or (d) of this section.  38 C.F.R. § 3.12(e).

III.  Facts and analysis

Personnel records show that in February 1970, it was recommended by the Commanding Officer that the former service member, who is the subject of this decision, receive an undesirable discharge because of his record of misconduct while a member of the 569th Transportation Company.  On September 9, 1969, he received a summary Court-Martial for violation of Article 91 (insubordinate conduct toward warrant officer, noncommissioned officer, or petty officer) and Article 128 (assault) of the Uniform Code of Military Justice (UCMJ).  On July 25, 1969 and again on August 8, 1969, he received a Field Grade Article 15 for violations of Article 86 (Absence Without Leave (AWOL)), UCMJ.  Charges dated on December 15, 1969 also were currently pending for violation of Articles 86 (AWOL) and 87 (Missing Movement), UCMJ.  The AWOL in that case was of 67 days duration.   

The former service member did not offer any reasons or provide any circumstances in defense of his behavior.  A December 1969 letter of transmittal notes that a witness for the former service member indicated that he had a strong liking for Thailand and the Thai people, which could have been the reason for his missing the movement.  He reported on a January 1970 report of medical history that he had then or had a history of frequent or terrifying nightmares and nervous trouble of any sort.  The examining physician did not elaborate.  A January 1970 psychiatric evaluation report shows that there was no evidence of medical or psychiatric disease to warrant disposition through medical channels.  The former service member was mentally responsible, able to distinguish right from wrong and to adhere to the right, and had the mental capacity to understand and participate in board or judicial proceedings.  The diagnosis was no acute psychiatric illness.      

Personnel records show that the former service member subsequently requested a discharge for the good of the service in lieu of trial by court-martial under circumstances which could lead to a bad conduct or dishonorable discharge.  A November 1970 letter from US Army Personnel Headquarters notes that he was being issued an undesirable discharge from the US Army.

The DD-Form 214 issued at the time shows a period of service from December 1967 to November 1970 and a character of discharge of Under Conditions Other than Honorable.

A Department of Defense (DOD) Review Program (Special) subsequently upgraded the discharge in May 1977 to Under Honorable Conditions.  However, a US Army Discharge Review Board did not affirm the upgrade discharge.  The Board found no basis to determine that the applicant's discharge was improper or unequitable under the Uniform Standards.  In making this determination, the Board reviewed the applicant's record of indiscipline, which consisted of 10 months lost time, out of 25 months of his enlistment, and included 4 Article 15s and 1 summary court-martial.  The applicant was credited with a satisfactory SE Asia tour, however, the Board noted from the record that his conduct and efficiency, while in Thailand was rated unsatisfactory.  The Board, therefore, voted not to affirm the applicant's discharge under the Uniform Standards.

In July 1978, the RO issued an administrative decision noting that the record indicated seven periods of unauthorized absence totaling 291 days, Article 15s for breaking restrictions, failure to go to the appointed place of duty, disobedience of a lawful order, disrespectful in language, and assaulting a Non-Commissioned Officer (NCO).  The former service member also received a summary court-martial.  There was no period of absence that exceeded 180 days.  The RO found that the above offenses were considered willful and persistent misconduct under VAR 1012(D)(4) (now 38 C.F.R. § 3.12(d)(4)).  The RO further found that the former service member was not discharged by reason of a "bad conduct" discharge or under the statutory bars of VAR 1012(C) (now 38 C.F.R. § 3.12(c)).  The RO decided that the discharge the former service member received on November 2, 1970 covering his period of service from December 12, 1967 was a discharge not under conditions other than dishonorable and was a bar to VA benefits.  The former service member was entitled to health care under Chapter 17 of Title, 38 U.S. Code for any disabilities determined to be service connected.

The former service member was notified of this decision in July 1978.  The notice letter indicated that the decision also had the effect of precluding entitlement to gratuitous VA benefits for his dependents and survivors.

The former service member did not subsequently appeal this decision or apply for any benefits after this date.  A September 2008 death certificate notes that he had died.  The appellant is listed as the informant and apparently the appellant's maiden name was provided as the former service member's surviving spouse.  There is no marriage certificate of record, however.

The appellant filed her claim for DIC benefits in December 2008.  In February 2009, she was notified that her claim must be denied because the former service member had been discharged under conditions other than honorable and was barred from VA benefits except for medical care, which in turn made any surviving spouse ineligible for VA benefits.

The evidence on file shows that the former service member committed a series of offenses during service including unauthorized absences, insubordinate conduct, and assault.  These offenses against the UCMJ established a record of misconduct that evidenced a willful disregard for the requirements of military discipline and the needs of the service.  He was punished on four occasions under Article 15, UCMJ, and received one summary court-martial.  At no time during or subsequent to service has the former service member argued that he did not in fact commit the offenses for which he was found responsible during service, and which served as the basis for his separation with the Under Conditions Other than Honorable discharge.  The former service member also did not argue matters in extenuation and mitigation of these offenses.  His psychiatric evaluation showed that he was free from mental defect at the time he committed the offenses.  Also, the service member requested a discharge for the good of the service in lieu of trial by court-martial under circumstances which could lead to a bad conduct or dishonorable discharge.

The Board finds that the evidence shows that the former service member was separated from service as a direct result of his willful and persistent misconduct as evidenced by the service personnel records on file.  Some, but not all, of the offenses committed by the former service member during service were punishable at court-martial by imprisonment and the issuance of a punitive discharge.  Thus, the former service member was not discharged because of a "minor offense."  A discharge or release from service on this basis is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offenses causing such discharge in accordance with 38 C.F.R. § 3.12(b).  

The evidence on file does not show that the former service member was insane, as defined by VA regulation, at any time during service or, more specifically, during the times that he committed the multiple offenses for which he was separated.  The STRs showed that the former service member was evaluated by psychiatric services in January 1970, and he was found to be free from medical or psychiatric disease to warrant disposition through medical channels.  He also was found to be mentally responsible, able to distinguish right from wrong and to adhere to the right, and had the mental capacity to understand and participate in board or judicial proceedings.  

It is also worth mentioning that the former service member met the requirements of 38 C.F.R. § 3.12(d)(1), as he accepted an undesirable discharge to escape trial by general court-martial.  This is further evidence of the former service member's discharge having been issued under dishonorable conditions. 

As the former service member was barred from VA benefits, the appellant also is barred from receiving DIC benefits as the surviving spouse of the former service member.

The appellant submitted statements on her Notice of Disagreement and VA-Form 9 that her husband served his country including in Vietnam and Thailand, worked hard all of his life, and was a good man.

While the Board has considered the appellant's contentions, her claim of entitlement to VA DIC benefits is without merit.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Moreover, because the law, rather than the facts of the case, is controlling, the provisions of 38 U.S.C.A. § 5107(b) are not for application.


ORDER

The appellant is not entitled to DIC benefits as the widow of a former service member with a discharge under conditions other than honorable.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


